Grant, J.
(after stating the facts). We are of the opinion that the case was properly submitted to the jury. The goods were shipped and invoices sent by mail to defendant, as was done in Heyn v. O’Hagen, 60 Mich. 150. There is evidence from which the jury might find that defendant received the invoices and made no objection. This, unexplained, would be evidénce of original authority, and, in connection with the testimony of Lamb, was important. Defendant does not testify what time elapsed between the date he saw the goods marked to him and the letter of December 30th denying the authority. We also think that the evidence of Lamb, if believed by the jury, is sufficient to sustain the verdict. If there were discrepancies in his testimony, it was the province of the jury to weigh them, and determine what the fact was, and how much credence they would give to his statement.
The judgment is affirmed.
The other Justices concurred.